Citation Nr: 1644087	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO. 12-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a foot disorder, to include flat feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

In January 2015, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In March 2015, the Veteran was afforded a VA examination to assist in determining the nature and etiology of the claimed foot disorder. The VA examiner's opinion, however, is incomplete because he did not respond to the critical inquiry as to whether the Veteran's foot disorder was caused or aggravated by service. Accordingly, an addendum medical opinion is needed. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the directives above, RETURN THE FILE TO THE MARCH 2015 VA EXAMINER and request that he again review the file and respond to the below inquiries. If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any foot disorder symptoms. 

THE EXAMINER IS ADVISED THAT BASED ON THE FACTS IN THIS CASE, HE MUST RESPOND TO THE INQUIRIES BELOW, WITHOUT REGARD TO ANY VA EXAMINATION PROTOCOLS.   

Based upon a review of the relevant evidence, the March 2015 physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Did the Veteran's foot disorder clearly and unmistakable (i.e., through undebatable factual and medical evidence) exist prior to service?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

b. If the Veteran's foot disorder clearly and unmistakably existed prior to service, was the foot condition ALSO clearly and unmistakably NOT aggravated (i.e., not permanently worsened) by service?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

c. If clear and unmistakable evidence has NOT been shown that BOTH the Veteran's foot disorder existed prior to service AND that his foot disorder was not aggravated by service, the Veteran is presumed sound at service entrance. In that case the VA examiner must opine as to:

Whether the Veteran's foot disorder had its onset during service or is otherwise related to active service. 

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The July 1981 service entrance medical examination report finding no abnormality or complaints involving the feet.

*The September 1981 service treatment records, indicating initial treatment for flat feet and calluses and indicating the Veteran could not "wear his boot because his toes cramp up," and he had "pain in the ball of his (left) foot while walking; and that he had denied trauma and had no prior history.

*The September 1981 service treatment record in which the Veteran reported having painful flat feet since childhood.

*The October 1981 service treatment record, indicating pain in the feet over the previous five weeks.

*The October 1981 service treatment record, diagnosing flat feet existing prior to service.

*The June 2010 VA examination report that reflects the Veteran acknowledging that his flat feet existed prior to service, but reported the onset of symptoms during service. The VA examiner was unable to provide an opinion regarding permanent aggravation of the Veteran's condition without resorting to speculation due to a lack of medical records documenting treatment since 1981.

*The October 2010 private treatment record in which a private podiatrist diagnosed congenital pes planovalgus with posterior tibial tendon dysfunction. The podiatrist opined that the Veteran's active service may have exacerbated his foot condition, but did not permanently affect his condition through irreversible changes in foot structure or function..

* The Veteran's May 2013 Board hearing testimony where he denied having foot symptoms prior to service. 

*The Veteran's additional statements, to include his September 2012 statement concerning aggravation of his condition during service.

*The March 2015 VA examination report, where the VA examiner opined that the Veteran's foot condition pre-existed service and was not aggravated by service; however, the VA examiner did not provide a sufficient rationale for that conclusion.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



